 


109 HR 1327 IH: Wichita Project Equus Beds Division Authorization Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1327 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Tiahrt introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Act entitled An Act to provide for the construction of the Cheney division, Wichita Federal reclamation project, Kansas, and for other purposes to authorize the Equus Beds Division of the Wichita Project. 
 
 
1.Short titleThis Act may be cited as the Wichita Project Equus Beds Division Authorization Act of 2005. 
2.Equus Beds DivisionThe Act entitled An Act to provide for the construction of the Cheney division, Wichita Federal reclamation project, Kansas, and for other purposes (Public Law 86–787; 74 Stat. 1026) is amended by adding the following new section: 
 
10.Equus Beds Division 
(a)AuthorizationThe Secretary of the Interior may assist in the funding and implementation of the Equus Beds Aquifer Recharge and Recovery Component which is a part of the Integrated Local Water Supply Plan, Wichita, Kansas (referred to in this section as the Equus Beds Division). Construction of the Equus Beds Division shall be in substantial accordance with the plans and designs. 
(b)Operation, Maintenance, and ReplacementOperation, maintenance, and replacement of the Equus Beds Division, including funding for those purposes, shall be the sole responsibility of the City of Wichita, Kansas. The Equus Beds Division shall be operated in accordance with applicable laws and regulations.  
(c)AgreementsThe Secretary of the Interior may enter into, or agree to amendments of, cooperative agreements and other appropriate agreements to carry out this section. 
(d)Administrative costsFrom funds made available for this section, the Secretary of the Interior may charge an appropriate share related to administrative costs incurred. 
(e)Plans and analyses consistent with Federal lawBefore obligating funds for design or construction under this section, the Secretary of the Interior shall work cooperatively with the City of Wichita, Kansas, to use, to the extent possible, plans, designs, and engineering and environmental analyses that have already been prepared by the City for the Equus Beds Division. The Secretary of the Interior shall assure that such information is used consistent with applicable Federal laws and regulations, including principles and guidelines used in preparing feasibility level project studies. 
(f)Title; responsibility; liabilityNothing in this section or assistance provided under this section shall be construed to transfer title, responsibility, or liability related to the Equus Beds Division (including portions or features thereof) to the United States. 
(g)Authorization of appropriationsThere is authorized to be appropriated as the Federal share of the total cost of the Equus Beds Division, an amount not to not exceed 25 percent of the total cost or $30,000,000 (January, 2003 prices), whichever is less, plus or minus such amounts, if any, as may be justified by reason of ordinary fluctuations in construction costs as indicated by engineering cost indexes applicable to the type of construction involved herein, whichever is less. Such sums shall be nonreimbursable.. 
 
